             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                     JONESBORO DIVISION

MONTRELL HILLARD                                             PLAINTIFF

v.                        No. 3:18-cv-174-DPM

KEVIN MOULDER and
BECKYHITTS                                              DEFENDANTS

                                 ORDER

     Hillard hasn't paid the $400 filing and administrative fees or filed
a complete application to proceed in forma pauperis; and the time to do
so has passed. NQ 6. His complaint will therefore be dismissed without
prejudice.   LOCAL RULE   5.5(c)(2). An in forma pauperis appeal from this
Order and accompanying Judgment would not be taken in good faith.
28 U.S.C. § 1915(a)(3).

     So Ordered.

                                  D .P. Marshall Jr.
                                  United States District Judge
